Citation Nr: 1738071	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  13-03 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama
 
 
THE ISSUE
 
Entitlement to service connection for a back disorder to include residuals of an injury. 
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
Joseph Montanye, Associate Counsel 
 
 

INTRODUCTION
 
The appellant performed active duty for training from January to May 1983.  He also served with the National Guard.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  
 
The appellant was afforded a video conference hearing in in Montgomery, Alabama in March, 2017.  
 
The appellant's claims file is a "paperless" claims file. All records in the appellant's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).
 
The issue of entitlement to a total disability evaluation based upon individual unemployability was raised during the March 2017 Board video conference hearing.  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 
 
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
 
 
REMAND
 
The appellant was provided with a VA back examination in February 2012.  The examiner noted a single report of a muscle strain in April 1983, and the length of time between service and his current disability, but did not fully explain the rationale behind finding that claimant's current disorder was less likely than not connected to the appellant's service.  
 
The appellant has submitted statements from private physicians stating that his back injuries were caused by service, but these also are devoid of any accompanying rationale. In April 2012, Henry Born, M.D., stated that the appellant hurt himself in the Army 30 years ago and back pain has continued since.  Dr. Born also mentioned that the appellant had a "large array of problems." Dr. Born, however, makes no attempt to identify any back disorder being related to any inservice symptoms, how the symptoms have demonstrated chronicity since service, or how the inservice finding of a muscle strain is related to the current back disabilities. 
 
A June 2014 opinion from Clay Alexander, D.C., explains only what current back disorders are present and his treatment of them.  Dr. Alexander offers no opinion linking any current back disorder to service, and offers no discussion how inservice back symptoms are related to the appellant's current disorder. 
 
An undated opinion from James D. Smith, III, M.D., an orthopedist, lists the appellant's current back disabilities as lumbar facet syndrome, lumbar radiculopathy and lumbar stenosis.  Dr. Smith then states that the disorder is chronic and directly related to his history of military service.  Dr. Smith, however, provides no rationale or any discussion of any inservice symptoms and how they relate to any current back disability. 
 
None of the opinions in the file is adequate to address the etiology of any current back disorder.  Both VA and the private opinions are not supported by adequate rationale.  They do not adequately explain why or why not any inservice back symptoms are, or are not, connected to the appellant's current lumbar disorders.  Therefore, a remand is in order to obtain a VA opinion addressing the nature and etiology of all of the Veteran's current lumbar disorders.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
 
Accordingly, the case is REMANDED for the following action:
 
1.  Contact the National Personnel Records Center or any other appropriate service department or state National Guard records repository, to verify the dates of all the appellant's periods of active duty, active duty for training, and inactive duty training in the Army or Army National Guard.  Also request that a search be conducted for any additional service treatment records pertaining to the appellant, to include during his Army National Guard service.  If more details are required to conduct such search, the appellant should be asked to provide the necessary information.  

If the AOJ cannot verify each and every period of active duty, active duty for training, and inactive duty training it must specifically document the attempts that were made to verify all dates of service, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.
 
2.  The appellant should be notified that he should try to submit medical opinion evidence either from the health care professionals who previously submitted statements, or other qualified health care professionals who are willing to state in writing that there is at least a 50/50 chance that a current low back disorder is related to service.  The appellant is advised that any medical opinion submitted should provide a fully reasoned rationale, and a discussion of the evidence considered in making any opinion offered.  The Veteran is encouraged to attempt to have any physician who has previously submitted a statement on his behalf to offer an addendum opinion with full reasons and bases explaining the rationale for any opinion previously offered.  
 
3.  After completing the foregoing development, the appellant must be afforded a VA examination by an orthopedist, to determine the nature and etiology of any current lower back disability.  Any studies, tests, and evaluations deemed necessary by the orthopedist should be performed.  The orthopedist is to review all pertinent records associated with the claims file, to include the appellant's service treatment records, post-service medical records, and lay assertions. The orthopedist should address the private medical opinions linking the appellant's complaints of a back strain while on active duty for training to his current back disabilities. 
 
The orthopedist must opine as to whether it is at least as likely as not that the appellant currently has a lower back disability that was manifested in service or is otherwise causally or etiologically related to his military service. 
 
The examiner should also address whether it is more likely than not that any currently diagnosed low back disability preexisted the appellant's period of active duty for training during 1983. If so, the examiner should state whether there was an increase in the severity of any preexisting lower back disability during this period of service, and whether any increase was due to the natural progression of the disorder or whether the increase represented a chronic worsening of the underlying pathology. 
 
The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.
 
It should be noted that the appellant is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation. 
 
A clear rationale for all opinions is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.
 
4.  In the event that the appellant does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the appellant's last known address and to his representative.  It should also be indicated whether any notice sent was returned as undeliverable. 
 
5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.
 
6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This includes securing additional opinions from any treating physician who has or will address the etiology of any current back disorder.  As always, a rationale should be provided for all conclusions reached.
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

